POWELL, P. J.
The nature and result of this case have been fully stated by the Court of Civil Appeals. See 245 S. W. 975.
Writ of error was, in due course, granted by the Supreme Court. The cause was then referred to this court, where it was duly submitted. At the time of its submission, counsel stated that the cause had been settled in part.
On August 23, 1924, all the parties to this cause filed a joint request that the following agreed judgment be entered by the Supreme Court:
“On this the-day of-, A. D. 1924, it appearing to the court that the plaintiffs in error, Edwin G. Baetjer, George Mackubin, Louis S. Zimmerman, Samuel W. Pordyce, Edwards Whitaker, Murray Carleton, and Donald G. Geddes, present trustees of the Southwestern Settlement & Development Company (not incorporated), a trust estate, established by a declaration of trust, bearing date July 14, 1916, of record in volume 369, page 367 et seq., deed records of Harris county, Tex., and also of record in Hardin county, Tex., and the Houston Oil Company of Texas and the Republic Production Company, and the defendants in error, the Village Mills Company, the Nona-Fletclier Lumber. Company, Lee Wallace, E. M. Wallace, John D. McCall, V. A. Petty, and Mrs. Emma B. Sternenberg, have filed in this court an agreed motion that judgment be rendered in this cause as hereinafter set forth, it is ordered that said motion be and same is hereby granted, and that such agreed judgment be and same is hereby entered by this court as follows:
“(1) It appearing that the controversy between said plaintiffs in error and said defendants in error, with respect to the title and possession of the land involved in this suit, has been settled, except as to that portion of the Frederick Lewis survey in Hardin county, Tex., which is in conflict with the Jqmes M. Clayton survey in H'ardin county, Tex., such conflict amounting to approximately seventy-eight (78) acres of land and hereinafter more fully described. It is ordered, adjudged, and decreed by the court that the writ of error heretofore granted in this cause be and same is hereby dismissed, in so far as same relates to or affects that portion of said Frederick Lewis survey included in said settlement. The portion of said Frederick Lewis survey included in said settlement is described as follows, to wit: Beginning at the point in the south line of the Frederick Lewis survey where it crosses the east line of the James M. Clayton league survey; thence with the south line of the Frederick Lewis survey to its southeast corner; thence north with the east line of the Frederick Lewis survey to its northeast corner; thence west with the north line of said Frederick Lewis survey to its' northwest corner; thence south with the west line of the Frederick Lewis survey to the north line of the James M. Clayton league survey; thence east with the north line of the James M. Clayton league to the northeast corner thereof; thence south with Clayton’s east line to the south line of the Frederick Lewis survey, which is the place of beginning — which tract or parcel of land is fully described in said settlement agreement, bearing date June 20, 1923, and recorded in volume 94, page 527 et seq., de.ed records of Hardin county, Tex.
“(2) That, as to that portion of the said Frederick Lewis survey which is in conflict with the said James M. Clayton survey, it is ordered, adjudged, and decreed by the court that the judgment of the district court of Hardin county, dated. October 19, 1921, be and same is hereby reversed and that the judgment of the Honqrable Court of Civil Appeals of the Ninth judicial district of Texas, affirming such judgment of the district court of Hardin county, be and same is hereby reversed, and that judgment now here be and is rendered, that the plaintiffs in error hereinbefore fully named and set out do have and recover of and from Village Mills Company, Nona-Fletcher Lumber Company, Lee Wallace, E. M. Wallace, and John D. McCall, defendants in error herein, all that certain tract or parcel of land in Hardin county, Tex., being that portion of said Frederick Lewis survey in conflict with said James M. Clayton survey and described by metes and bounds as follows, to wit: Beginning at the northeast corner of said James M. Clayton survey; thence south with the east line of said James M. Clayton survey, to the intersection of said east line of said James M. Clayton survey, with the south line of said Frederick Lewis survey; thence west with the south line' of said Frederick Lewis' survey, to the southwest corner of said Frederick Lewis survey; thence north with the west line of *125said Frederick Lewis survey to the intersection of said west line with the north line of said James M. Clayton survey; thence east with the north line of said James M. Clayton survey, to place of beginning, containing 78 acres of land, more or less — and that plaintiffs in error have all proper and necessary process to enforce the terms and provisions hereof.
“(3) It appearing to the court that the controversy between the plaintiffs in error herein and Y. A. Petty and Mrs. Emma B. Sternen-berg, two of the defendants in error herein, arising by reason of judgment having been rendered by the district court of Hardin county, Tex., in this cause, in favor of plaintiffs in error against said V. A. Petty and jVIrs. Emma B. Stemenberg, has been fully settled. It is ordered that the writ of error heretofore granted herein, in so far as same affects said controversy, be and same is hereby dismissed.
“(4) It is further ordered, adjudged, and decreed by the court that all costs herein be and same are hereby taxed against plaintiffs in error, and that this judgment be certified to the district court of Hardin county, Tex., for observance.”
In making this motion, counsel state that the entry of aforesaid judgment will be “the most expeditious and inexpensive plan of disposing of this case.” We think the agreed judgment should be entered. See, San Jacinto Rice Co. et al. v. Hamman (Tex. Com. App.) 247 S. W. 500.
Therefore, without in any way passing upon the merits of the case, but solely because of the agreed motion filed by all the parties as aforesaid, we recommend that the Supreme Court enter the agreed judgment heretofore set out.
COBETON, C. J. Agreed judgment entered, as recommended by the Commission of Appeals.